DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al., US 2019/0180443.
 	Regarding claim 1, Xue discloses a method (fig. 2; para 0063; a method of training a machine learning model to determine bounding boxes around teeth in images) comprising: 
 	providing a plurality of training data entries (fig. 1, element 110; para 0042; training dataset), each training data entry of the plurality of training data entries including inputs including a training image and one or more training masks (fig. 5, elements 310 and 430; para 0055, 0064, and 0082; receives a training dataset comprising a plurality of images of faces and associated masks that define bounding boxes around teeth in the images), each training mask of the one or more training masks indicating pixels of the training image corresponding to a dental feature of a plurality of dental features associated with the each training mask (fig. 6; para 0046 and 0049-0050; the binary mask may be a binary matrix that includes a number of entries that is equal to a number of pixels in the image for which the mask is generated. The binary mask may have a number of columns that is equal to a horizontal number of pixels in the input image and may have a number of rows that is equal to a vertical number of pixels in the input image) and one or more outputs defining target orthodontic data (fig. 2, element 230; para 0064; a machine learning model is trained based on the training dataset to generate a trained machine learning model that defines bounding boxes around teeth in images); 
 	training a machine learning model (fig. 1, element 125; para 0052; a machine learning model) using the plurality of training data entries to output estimated orthodontic data (fig. 2, element 230; para 0052 and 0064; the machine learning model is trained based on the training dataset to generate a trained machine learning model that defines bounding boxes around teeth in images); and 
 	wherein the target orthodontic data is any of identification of orthodontic anatomy and definition of orthodontic treatment (para 0052, 0064, and 0133; the machine learning model may be trained to determine bounding boxes around teeth in images of faces. The machine learning model may further be trained to classify images (e.g., as an anterior view of teeth, as a left side view of teeth, as a right side view of teeth, as an occlusal view of a mandibular arch, as an occlusal view of a maxillary arch, and so on; treatment stages in orthodontic treatment of a patient’s teeth).
 	Regarding claim 2, the method of claim 1, Xue further discloses wherein the target orthodontic data is a set of orthodontic points (para 0055-0056 and 0060).
 	Regarding claim 3, the method of claim 1, Xue further discloses wherein the inputs of each training data entry further include a set of orthodontic points represented in the training image (para 0055-0056 and 0060) and wherein the target orthodontic data is a set of distances between pairs of points in the set of orthodontic points (para 0137-0138).
 	Regarding claim 4, the method of claim 1, Xue further discloses wherein the inputs of each training data entry further include a set of orthodontic points represented in the training image (para 0055-0056 and 0060); and wherein the target orthodontic data is a deformation vector field defined with respect to the set of orthodontic points (para 0133 and 0137-0138).
 	Regarding claim 6, the method of claim 4, Xue further discloses wherein the machine learning model is a convolution neural network (CNN) (fig. 7A; para 0039, 0054, and 0113-0114); and 
 	wherein training the machine learning model comprises, for each training data entry of the plurality of training data entries (para 0052 and 0064): 
 		inputting the training image and one or more training masks at an input stage of the CNN (para 0054-0055, 0082, and 0113-0115) and inputting the set of orthodontic points between a penultimate stage and a last stage of the CNN (fig. 7A; para 0039, 0056, and 0113-0115).
 	Regarding claim 7, the method of claim 6, Xue further discloses wherein the set of orthodontic points includes a pair of orthodontic points and the inputs of each training data entry of the plurality of training data entries includes a point type indicating anatomy referenced by the pair of orthodontic points (para 0055-0056 and 0060); and 
 	wherein training the machine learning model further comprises, for each training data entry of the plurality of training data entries, inputting the point type between the penultimate stage and the last stage of the CNN (fig. 7A; para 0039, 0056, and 0113-0115).
 	Regarding claim 8, the method of claim 7, Xue further discloses wherein the last stage of the CNN is a fully connected layer (fig. 7A; para 0039, 0056, and 0113-0114).
 	Regarding claim 9, the method of claim 1, Xue further discloses wherein the inputs of each training data entry further include a set of orthodontic points represented in the training image (para 0055-0056 and 0060) and wherein the target orthodontic data is a vector of values indicating risks associated with orthodontic treatment (fig. 14; para 0133 and 0137-0138).
 	Regarding claim 10, the method of claim 1, Xue further discloses wherein the inputs of each training data entry further include a set of orthodontic points represented in the training image (para 0055-0056 and 0060), a set of distances between points of the set of orthodontic points (para 0137-0138), and a deformation field defining movement of points of the set of orthodontic points (para 0133 and 0137-0138); and 
 	wherein the target orthodontic data is a point cloud defining an orthodontic treatment including any of brackets, a retainer, an appliance, mandibular movement, mandibular surgery, maxillary movement, and maxillary surgery (para 0133 and 0137-0138).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
  	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
  	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al., US 2019/0180443 in view of Hillen, US 2019/0313963.
 	Regarding claim 5, the method of claim 4, Xue does not explicitly discloses wherein the machine learning model is a generative adversarial network (GAN) as claimed.
 	However, Hillen discloses a machine learning trainer can use neural networks such as a generative adversarial networks (GANs) in its machine learning architecture (e.g., an unsupervised machine learning architecture) (para 0033).
 	Therefore, taking the combined disclosures of Xue and Hillen as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a generative adversarial network (GAN) as taught by Hillen into the invention of Xue for the benefit of identifying the detected feature included in the augmented image (Hillen: para 0033).
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jiang et al., US 2021/0375043 discloses a method and an apparatus for generating a three-dimensional model.
 	Kopelman et al., US 2020/0281702 discloses a method of generating a virtual 3D model of a dental site, scan data comprising a plurality of images of a dental site is received during an intraoral scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665